                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                8:14CR367

         vs.
                                                                   ORDER
TIMOTHY HICKMAN-SMITH,

                       Defendant.


         This matter is before the Court on the defendant’s motion for sentence reduction

(Filing No. 119).

         In 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 111-220, 124 Stat.

2372 (2010), effective August 3, 2010, which reduced the disparity between crack and

powder cocaine in sentencing by increasing the threshold amounts required to trigger

mandatory minimum sentences for crack cocaine offense.           To trigger a mandatory

minimum sentence of ten years, an offense must involve more than 280 grams of crack

cocaine, rather than the prior standard of more than 500 grams. See 21 U.S.C. §

841(b)(1)(A)(2010). Congress failed to give the Fair Sentencing Act retroactive effect.

See United States v. Orr, 636 F.3d 944, 958 (8th Cir. 2011). The First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), at § 404, permits but does not require, sentencing

judges to apply the Fair Sentencing Act to sentences imposed prior to August 3, 2010.

See United States v. Nance, No. 8:08CR449, 2019 WL 2436210, at *1 (D. Neb. June 10,

2019).

         The record shows Hickman-Smith was sentenced on August 7, 2015, for

possession with intent to distribute more than 280 grams of crack cocaine. Accordingly,
Hickman-Smith has already received the benefit of the reduced penalty and no further

benefit is available. Defendant’s motion for sentence reduction (Filing No. 119) is denied.



      Dated this 20th day of June, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            2
